     Case 2:20-cv-00299-JCM-BNW Document 26
                                         25 Filed 12/28/20
                                                  12/22/20 Page 1 of 3



 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                    UNITED STATES DISTRICT COURT
 8
                                           DISTRICT OF NEVADA
 9

10   SHANE SIPE, an individual;                                CASE NO: 2:20-cv-00299-JCM-BNW
11                    Plaintiff,                                  STIPULATION AND [PROPOSED]
12            vs.                                                  ORDER TO EXTEND TIME FOR
                                                                    PLAINTIFF TO RESPOND TO
13   MUSIC GROUP OF LAS VEGAS, LLC, d/b/a/                          DEFENDANT’S MOTION FOR
     MUSIC TRIBE; DOES I through X, inclusive; ROE                    SUMMARY JUDGMENT
14   CORPORATIONS I through X, inclusive,                                 (First Request)
15                    Defendants.
16
            Plaintiff SHANE SIPE (hereinafter “Sipe”) by and through his counsel, Trevor J. Hatfield,
17
     Esq., of the law firm of Hatfield & Associates, Ltd., and Defendant MUSIC TRIBE
18
     COMMERCIAL NV INC., erroneously named as MUSIC GROUP OF LAS VEGAS, LLC d/b/a
19

20   MUSIC TRIBE (hereinafter “Defendant”) and do hereby stipulate and agree to an eight-day

21   extension of time to respond to Defendant’s Motion for Summary Judgment (Doc #24) from

22
                                                          28




     January 7, 2021 up to and including January 15, 2021.
23          This extension is requested due to the holiday season as well as counsel closing their offices
24
     due to Covid 19.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25
            This request is submitted pursuant to LR IA 6-1, 6-2 and LR II 7-1 and 26-4 and is the
26
     parties’ first request for an extension of the time for the parties to respond to this motion.
27

28


                                                         1
     Case 2:20-cv-00299-JCM-BNW Document 26
                                         25 Filed 12/28/20
                                                  12/22/20 Page 2 of 3



 1          Accordingly, Plaintiff’s shall have up to and including January 15, 2121 to respond to

 2   Defendant’s Motion to for Summary Judgment.
 3
     Dated this 22nd day of December 2020.          Dated this 22nd day of December 2020.
 4
     HATFIELD & ASSOCIATES, LTD.                    HUTCHINGS LAW GROUP, LLC
 5
     By:    /s/ Trevor J. Hatfield              _   By:       /s/ Mark H. Hutchings
 6   Trevor J. Hatfield, Esq. (SBN 7373)            Mark H. Hutchings, Esq. (SBN 12783)
     703 S. Eighth St.                              552 E. Charleston Boulevard
 7
     Las Vegas, Nevada 89101                        Las Vegas, Nevada 89104
 8   Tel.: (702) 388-4469 Tel.                      Tel.: (702) 660-7700
     Fax: (702) 386-9825                            Fax: (702) 552-5202
 9   Email: thatfield@hatfieldlawassociates.com     Email:MHutchings@HutchingsLawGroup.com
     Attorney for Plaintiff                         Attorneys for Defendant Music Tribe
10                                                  Commercial NV Inc.
11

12

13

14

15

16
                                               IT IS SO ORDERED.
17

18                                             ___________________________________
19                                             UNITED STATES DISTRICT JUDGE

20

21                                                      December 28
                                               DATED:_________________________, 2020.
22
                                                    28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                    2
     Case 2:20-cv-00299-JCM-BNW Document 26
                                         25 Filed 12/28/20
                                                  12/22/20 Page 3 of 3



 1

 2                                    CERTIFICATE OF SERVICE
 3
            I certify that on December 22, 2020, I electronically filed the foregoing STIPULATION
 4
     AND [PROPOSED] ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
 5
     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT with the Clerk of the Court using
 6
     the ECF system which served the parties hereto electronically.
 7

 8   Dated this December 22, 2020.                        By:         /s/ Freda P. Brazier
                                                          An Employee of Hatfield & Associates, Ltd.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                                      28




23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                      3
